         Case 1:20-cr-00038-DKC Document 151 Filed 12/08/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                       *
                                               *
                                               *           Case No. DKC-20-CR-0038-003
              v.                               *
                                               *
                                               *
ERIC TYRELL JOHNSON                            *
                                               *
                                               *
              Defendant                        *
                                         ************

                   MEMORANDUM OPINION AND ORDER OF COURT


       This matter is before the Court on the defendant’s Motion for Review of Detention Order

(the “Motion”) (ECF No. 128), the defendant’s Supplemental Briefing (the “Supplement”) (ECF

No. 140), and the government’s Response in Opposition to Motion for Review of Detention

Order (the “Opposition”) (ECF No. 144). The issues have been fully briefed, and no hearing is

necessary. L.R. 105.6, 207. For the reasons stated below, the Motion is DENIED.

I. PROCEDURAL HISTORY

       The defendant is charged in this case with Conspiracy to Distribute and Possess with

Intent to Distribute Controlled Substances, in violation of 21 U.S.C. § 846; Possession with

Intent to Distribute Controlled Substances, in violation of 18 U.S.C. § 841(a)(1); and Possession

of a Firearm and Ammunition by a Prohibited Person, in violation of 18 U.S.C. § 922(g)(1). On

March 19, 2020, the defendant appeared before this Court for a detention hearing.

II. BAIL REFORM ACT

       Pretrial detention and release are governed by the Bail Reform Act (the “BRA”). 18

U.S.C. §§ 3141 et seq. The government is permitted to seek pretrial detention of the defendant
         Case 1:20-cr-00038-DKC Document 151 Filed 12/08/20 Page 2 of 8



in this case because the defendant is charged with an offense for which a maximum term of

imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C.

§§ 801 et seq.) and with an offense involving the possession of a firearm. Id. § 3142(f)(1)(C) &

(E). In fact, a rebuttable presumption of detention applies in this case because the defendant is

charged with an offense for which a maximum term of imprisonment of ten years or more is

prescribed in the Controlled Substances Act. Id. § 3142(e)(3)(A). Where the presumption can

be rebutted, the BRA requires the Court to order the pretrial release of the person “subject to the

least restrictive further condition, or combination of conditions, that such judicial officer

determines will reasonably assure the appearance of the person as required and the safety of any

other person and the community.” Id. § 3142(c)(1)(B). If, however, the Court finds after a

detention hearing that “no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of any other person and the community,” the

Court “shall order the detention of the person before trial.” Id. § 3142(e)(1). “The facts the

judicial officer uses to support a finding pursuant to subsection (e) that no condition or

combination of conditions will reasonably assure the safety of any other person and the

community shall be supported by clear and convincing evidence.” Id. § 3142(f). On the other

hand, where risk of flight is the basis of a detention order, the government must prove by a

preponderance of the evidence that no combination of conditions of release will reasonably

assure the defendant’s presence at future court proceedings. United States v. Stewart, 19 F.

App’x 46, 48 (4th Cir. 2001) (per curiam).

       The Court’s determination is governed by four factors:

       (1) The nature and circumstances of the offense charged, including whether the offense is
       a crime of violence, a violation of section 1951, a Federal crime of terrorism, or involves
       a minor victim or a controlled substance, firearm, explosive or destructive device;



                                                2
        Case 1:20-cr-00038-DKC Document 151 Filed 12/08/20 Page 3 of 8



       (2) The weight of the evidence against the person;

       (3) The history and characteristics of the person, including –

       (A) The person’s character, physical and mental condition, family ties, employment,
       financial resources, length of residence in the community, community ties, past conduct,
       history relating to drug or alcohol abuse, criminal history, and record concerning
       appearance at court proceedings; and

       (B) Whether, at the time of the current offense or arrest, the person was on probation, on
       parole, or on other release pending trial, sentencing, appeal, or completion of sentence for
       an offense under Federal, State, or local law; and

       (4) The nature and seriousness of the danger to any person or the community that would
       be posed by the person’s release.

18 U.S.C. § 3142(g).

III. REOPENING THE DETENTION HEARING

       After hearing from the parties at the detention hearing, the Court reviewed the factors set

forth in 18 U.S.C. § 3142(g) and found that the defendant had not introduced sufficient evidence

to rebut the presumption of detention. Therefore, the Court ordered that the defendant be

detained. See Order of Detention (ECF No. 77). The defendant is presently detained in the D.C.

Department of Corrections (the “DOC”) at the Central Treatment Facility (“CTF”). 1             The

defendant now moves to reopen the detention hearing. Indeed, under 18 U.S.C. § 3142(f), a

detention hearing

       may be reopened, before or after a determination by the judicial officer, at any
       time before trial if the judicial officer finds that information exists that was not
       known to the movant at the time of the hearing and that has a material bearing on
       the issue whether there are conditions of release that will reasonably assure the
       appearance of such person as required and the safety of any other person and the
       community.




1
 Many pretrial detainees from the District of Maryland are detained in CTF and the D.C. Jail,
both part of the DOC.
                                                3
         Case 1:20-cr-00038-DKC Document 151 Filed 12/08/20 Page 4 of 8



The defendant argues that the detention hearing should be reopened because information exists

that was not known to him at the time of the detention hearing, and that this information has a

material bearing on the issue of whether there are conditions of release that will reasonably

assure his appearance as required and the safety of any other person and the community.

Specifically, the defendant asserts that “the more rapid spread of COVID-19 throughout the D.C.

Jail raises new risk which must be considered and balanced against Mr. Johnson’s presumed

danger to the community.” Motion (ECF No. 128 at 2). Notably, unlike many other detainees

who have recently filed motions for release in this Court, the defendant does not claim that,

because of a particular physical or mental condition, or advanced age, he is at an increased risk

of contracting the virus or suffering severe complications if he does. See, e.g., United States v.

Wheeler, Criminal Case No. CCB-19-0455, 2020 WL 2085473 (D. Md. Apr. 30, 2020) (asthma,

COVID-19, diabetes); United States v. Lee, No. ELH-19-159, 2020 WL 1974881 (D. Md. Apr.

24, 2020) (high blood pressure, obesity, depression); United States v. Green, Criminal Case No.

CCB-19-0539-1, 2020 WL 1873967 (D. Md. Apr. 15, 2020) (asthma, high blood pressure,

chronic obstructive pulmonary disease); United States v. Williams, Criminal Case No. PWG-13-

544, 2020 WL 1434130 (D. Md. Mar. 24, 2020) (advanced age); United States v. Bilbrough,

Criminal Case No. TDC-20-0033 (D. Md. Mar. 20, 2020) (diabetes), aff’d, 452 F. Supp. 3d 264

(D. Md. Apr. 7, 2020); United States v. Martin, 447 F. Supp. 3d 399 (D. Md. 2020) (diabetes,

high blood pressure, asthma). Rather, the defendant relies primarily upon a generalized risk of

exposure and contraction of COVID-19 as a basis for release.              He also asserts that the

availability of a suitable third-party custodian, the need to reduce the inmate population at the

Jail to protect the health of the detainees, and the fact that he has been detained for more than one

year with little progress in his case weigh in favor of release.



                                                  4
         Case 1:20-cr-00038-DKC Document 151 Filed 12/08/20 Page 5 of 8



       COVID-19 is a worldwide pandemic that has had a profound impact on the health and

daily life of millions of people. According to the Centers for Disease Control and Prevention

(the “CDC”), as of December 7, 2020, there were 14,636,914 COVID-19-positive cases in the

United States and 281,253 deaths related to the virus.2 COVID-19 poses special risks for the

elderly and those with certain preexisting medical conditions. Prisons, jails, and detention

centers are especially vulnerable to outbreaks of COVID-19. See Coreas v. Bounds, 451 F.

Supp. 3d 407, 413-14 (D. Md. 2020).

       At the outset, the Court finds that the unprecedented magnitude of the COVID-19

pandemic and the heightened risk of exposure to residents of detention facilities constitute

information not known to the defendant at the time of the detention hearing that arguably has a

material bearing on whether conditions of release can be fashioned to assure the appearance of

the defendant as required and the safety of the community. See, e.g., Bilbrough, Order at 4;

Martin, 447 F. Supp. 3d at 401. Therefore, the defendant has established a satisfactory basis to

reopen the detention hearing.

       Considering that the defendant’s primary basis for reopening the detention hearing

concerns new information regarding the impact that COVID-19 may have on his health, the

Court finds the following comments by United States District Judge Stephanie A. Gallagher in a

recent case particularly instructive:

       Congress carefully prescribed the factors that a court should consider in weighing
       whether a particular defendant should be detained or released before trial. See generally
       18 U.S.C. § 3142(g). None of those factors refers specifically to the health of the
       defendant, or to whether the conditions of incarceration threaten the defendant’s well-
       being. Instead, Congress focused the required inquiry on the defendant’s risk of
       nonappearance, and the danger that the defendant’s release would pose to other


2
  CDC COVID Data Tracker, Ctrs. for Disease Control & Prevention (December 7, 2020),
https://www.cdc.gov/covid-data-tracker/.


                                               5
            Case 1:20-cr-00038-DKC Document 151 Filed 12/08/20 Page 6 of 8



       individuals. In some circumstances, clearly, a particular defendant’s medical condition
       could reduce that defendant’s risk of flight or danger to the community, and the health
       condition would therefore fall within the factors appropriately considered in the context
       of § 3142(g). Absent those circumstances, however, a particular defendant’s health
       conditions, and the possible risks posed to the defendant by incarceration, do not affect
       the § 3142(f) and (g) analysis. See, e.g., United States v. Clark, 2020 WL 1446895, at *3
       (D. Kan. Mar. 25, 2020) (“A defendant’s concerns that he or she would face heightened
       COVID-19 risks if incarcerated would not typically factor into a § 3142(f) analysis,
       which focuses on whether the court can fashion conditions of release that will reasonably
       assure the defendant is not a risk of nonappearance or a risk of harm to any others or the
       community. The risk of harm to the defendant does not usually bear on this analysis.”);
       United States v. Lawton, Crim. No. CR419-102, 2020 WL 1984897, at *1 (S.D. Ga. April
       27, 2020) (same); United States v. Whyte, Crim. No. 3:19-cr-64-1 (VLB), 2020 WL
       1911187, at *4 (D. Conn. April 8, 2020) (analyzing medical conditions under § 3142(i));
       United States v. Aguirre-Maldonado, Crim. No. 20-cr-53 (NEB/TNL), 2020 WL
       1809180, at *1 (D. Minn. April 9, 2020) (“While the Court appreciates the unprecedented
       nature of the COVID-19 pandemic, Defendant has offered no reason why the pandemic
       would reduce his risk of nonappearance or the risk that he poses to the community.”);
       United States v. Lee, No. 19-cr-298 (KBJ), 2020 WL 1541049 (D.D.C. March 30, 2020)
       (“[T]he relevant statutory inquiry [under § 3142(g)] is not the benefits that a defendant’s
       release would bring about (however significant) or the harms that his incarceration would
       cause (however substantial). Rather, the statute requires the Court to evaluate “the
       danger” that “would be posed by the person’s release.”) (emphasis in original).

United States v. Gallagher, Criminal No. SAG-19-0479, 2020 WL 2614819, at *3 (D. Md. May

22, 2020) (alteration in original). Thus, the Court now engages in a de novo review of the factors

set forth in 18 U.S.C. § 3142(g), including the new information, to determine if there are

conditions of release that could be fashioned to assure the defendant’s appearance as required

and the safety of the community.

       Initially, the Court recognizes again that a statutory rebuttable presumption of detention

applies in this case. 18 U.S.C. § 3142(e)(3)(A). Regarding the nature and circumstances of the

offenses charged, the defendant is charged with offenses involving controlled substances and

firearms.

       Regarding the weight of the evidence against the defendant, the Court finds that it is

strong. At the detention hearing on March 19, 2020, the government proffered the following



                                                6
         Case 1:20-cr-00038-DKC Document 151 Filed 12/08/20 Page 7 of 8



information. The defendant was an active participant in a heroin and fentanyl distribution

conspiracy in the Hagerstown, Maryland area. The defendant was identified as a mid-level

supplier of the drugs.     The government’s evidence includes surveillance, GPS tracking

information, wiretaps and controlled buys. Significantly, on August 19, 2019, a search warrant

was executed at the defendant’s residence. Among the items seized were 137 grams of a mixture

of heroin and fentanyl, a loaded Glock magazine, a loaded Glock pistol, three cell phones, over

$4000 in cash, baggies and scales. A search of the cell phones yielded incriminating text

messages.

       Regarding the history and characteristics of the defendant, the Court again has reviewed

the Pretrial Services report that summarizes the defendant’s residential history and family ties,

his employment history and financial resources, his health, and his criminal history. The Court

notes that the defendant has strong ties to the community, has been employed in the past, and

does not suffer from any significant physical or mental health issues. The Court also notes that

the proposed third-party custodian appeared to be suitable. The defendant’s criminal history

reflects two convictions for felony CDS offenses in 2003. He was also convicted of felony CDS

offenses in 2005 and 2011. He was found in violation of probation in one of the 2003 cases and

in the 2005 case. His parole was revoked in both of those cases. Additionally, in 2005 he was

convicted of illegally possessing a handgun. Significantly, at the time of the present offense, he

was on probation for the 2011 felony CDS conviction.

       Finally, regarding the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release, the Court finds that the defendant

would pose a serious danger to the community if released, based on the weight of the evidence

against him, his four prior felony CDS convictions, his prior handgun convictions, the prior



                                                7
         Case 1:20-cr-00038-DKC Document 151 Filed 12/08/20 Page 8 of 8



findings of violation of probation and revocation of parole, and the fact that he was on probation

for a felony CDS conviction at the time of the present case.

       The Court has considered the new information offered by the defendant, i.e., the “rapid”

spread of COVID-19 throughout the D.C. Jail. The defendant does not allege that he has any

pre-existing physical condition that makes him more susceptible to contract COVID-19 or likely

to suffer severe complications if he does. As such, he stands in the same position as all other

healthy detainees at CTF. As recognized earlier, none of the 18 U.S.C. § 3142(g) factors refers

specifically to the health of a defendant, or to whether the conditions of incarceration threaten a

defendant’s well-being. Here, the defendant does not suffer from a medical condition that

reduces the risk of flight or danger to the community, even considering his potential risk of

exposure to COVID-19 due to the recent, significant increase in COVID-19 cases nationwide.

Further, the fact that there is a suitable third-party custodian available is an important factor for

the Court to consider. However, that factor does not sufficiently mitigate the serious danger the

defendant poses if released. Finally, the fact that the progress of this case may have been

delayed as a result of the pandemic is not a relevant factor in an analysis under the Bail Reform

Act.

       In summary, the Court has considered the new information offered by the defendant but

continues to find that the defendant has failed to rebut the presumption of detention.

                                              ORDER

       Accordingly, it is this 8th day of December 2020, hereby ORDERED that the

defendant’s Motion for Review of Detention Order (ECF No. 128) is DENIED.

Date: December 8, 2020                                              /s/
                                                      Thomas M. DiGirolamo
                                                      United States Magistrate Judge



                                                 8
